Citation Nr: 0502892	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-13 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to January 16, 1985, 
for the award of a 100 percent disability rating for atypical 
bipolar disorder, based upon clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Kenneth R. Barrows, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from January 1970 to 
May 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

As requested, the veteran was scheduled for a Board hearing, 
most recently in May 2004.  Although his attorney appeared 
for the hearing, the veteran did not.  He has offered no 
explanation for his absence.  He has not requested that the 
hearing be rescheduled.  Accordingly, his request for a Board 
hearing is considered withdrawn.

The veteran has asserted that he should be entitled to 
compensation at the 100 percent rated continuously since 
1971.  The Board notes that in June 1972, the RO granted 
service connection for manic-depressive reaction, and 
assigned a noncompensable evaluation from May 5, 1971 and a 
30 percent evaluation, effective from August 1, 1971.  

In a November 1972 rating decision the RO assigned a 70 
percent evaluation was assigned thereafter, effective October 
1, 1972, following assignment of a temporary total 
evaluation.  The veteran was awarded temporary total 
evaluations, followed by the continuation of the 70 percent 
rating, in December 1974, September 1976, February 1978, May 
1978, and July 1978, rating decisions.  

In October 1978, the RO assigned a 100 percent evaluation, 
effective October 21, 1977, the date of a period of VA 
hospitalization.  In October 1982, the RO reduced the 
evaluation to 70 percent, effective January 1, 1983.  In 
January 1984, the Board subsequently denied an evaluation in 
excess of 70 percent on the basis of that an improvement in 
the veteran's service-connected psychiatric disability was 
shown.  

Subsequent to the receipt of additional medical records, the 
RO granted a 100 percent schedular rating for schizophrenia 
in a June 1986 rating decision, which was a full grant of the 
benefit sought on appeal.  The effective date was January 16, 
1985.  He did not appeal the assignment of the effective 
date.

In January 2001, the veteran indicated that he was seeking an 
earlier effective date for the 100 percent rating for his 
service connected psychiatric disorder.  He and his 
representative contend that that all final VA decisions on 
this matter were the product of clear and unmistakable error.  
While there was no specific mention of the January 1984 Board 
decision, because it is a final decision, the Board assumes 
that the general contentions of the veteran and his 
representative intended to include the final January1984 
Board decision.  A review of the record in this case shows 
that neither the veteran nor his representative has submitted 
any written communication containing the necessary 
information to qualify as a motion for revision of the prior 
Board decision as is required under the provisions of 38 
C.F.R. § 20.1404(a).  Therefore, this matter is not for 
consideration by the Board.  If the veteran indeed wishes to 
pursue this matter further, he is invited to review the 
requirements of 38 C.F.R. § 20.1404 and submit a motion 
containing the necessary information to the Board.  
Additional information concerning the revision of Board 
decisions on the basis of CUE may be found at 38 C.F.R. §§ 
20.1400 to 20.1411 (West 2002).


FINDING OF FACT

The veteran has not alleged specific errors of fact or law in 
any prior, final rating decision that evaluated his atypical 
bipolar disorder.


CONCLUSION OF LAW

The veteran has not submitted a valid claim of CUE in any 
prior, final rating action that evaluated his atypical 
bipolar disorder and the claim is dismissed without prejudice 
to refiling.  38 U.S.C.A. § 5109A, 7105 (West 2002); 
38 C.F.R. § 3.104, 3.105(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001);  see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA as 
well as VA's implementing regulations will not be addressed 
in this decision.  With respect to the notice provisions, the 
Board observes that a statement of the case issued in July 
2002 notified the veteran of the type of evidence needed to 
substantiate his claim of CUE.  

Law and Regulations

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  

The decision of a duly constituted rating agency . . . will 
be final and binding . . . as to conclusions based on 
evidence on file at that time.  38 C.F.R. § 3.104(a) (2004).

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a).  The essence of a 
claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  The Court has further elaborated that CUE is a very 
specific and rare kind of error of fact or law that compels 
the conclusion, without doubt, that but for the error, the 
result would have been manifestly different.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  Thus, if a claimant wishes to raise CUE, there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Fugo, 6 Vet. App. at 44.

Motions which fail to comply with the requirement that 
allegations of CUE be set forth clearly and specifically 
shall be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2004); see also Simmons v. Principi, 17 Vet. 
App. 104 (2003), (which extended 38 C.F.R. § 20.1404 to RO 
rating decisions challenged on the grounds of clear and 
unmistakable error.)


Factual Background

In August 1971, the veteran submitted a claim for service 
connection for a nervous breakdown to the RO.  In June 1972, 
the RO granted service connection for manic-depressive 
reaction, and assigned a noncompensable evaluation from May 
5, 1971 and a 30 percent evaluation, effective from August 1, 
1971.  In July 1972, the veteran disagreed with the 
evaluation assigned.  

In a November 1972 rating decision the RO assigned a 
temporary total evaluation following a period of 
hospitalization in May 1972.  A 70 percent evaluation was 
assigned thereafter, effective October 1, 1972.  The record 
is replete with treatment records for atypical bipolar 
disorder from that point forward.  The veteran was awarded 
temporary total evaluations, followed by the continuation of 
the 70 percent rating, in December 1974, September 1976, 
February 1978, May 1978, and July 1978, rating decisions.  

In July 1978 a VA examiner determined the veteran was 
incompetent to handle his financial affairs and the following 
month the RO declared the veteran incompetent to manage his 
finances.  In October 1978, the RO assigned a 100 percent 
evaluation, effective October 21, 1977, the date of a period 
of VA hospitalization.  

Thereafter, a routine future examination was performed in 
September 1980.  At that time the physician noted that the 
veteran was not employable, but was considered competent.  
During VA examination in August 1982 the examiner noted that 
the veteran was currently in fairly good remission.  In 
October 1982, the RO reduced the evaluation to 70 percent, 
effective January 1, 1983.  The RO determined that current 
medical evidence documented an improvement in the veteran's 
condition, which warranted a reduction in the evaluation of 
his service connected nervous condition.  The veteran 
perfected an appeal of the reduction in evaluation.  
Following a period of hospitalization in December 1982, the 
RO denied entitlement to a disability rating in excess of 70 
percent, but a temporary total rating was assigned for a 
period of hospitalization in April 1983.  

In January 1984, the Board subsequently denied an evaluation 
in excess of 70 percent on the basis of that an improvement 
in the veteran's service-connected psychiatric disability was 
shown.  The Board referred to the August 1982 clinical 
findings and also found that the period of hospitalization 
beginning in December 1982 was a temporary exacerbation of 
the psychiatric disability, within the scope of impairment 
contemplated by the 70 percent rating.  The Board noted that 
after hospitalization the veteran sought and obtained 
employment.

Following a period of hospitalization from April 10, 1984 to 
June 27, 1984, the veteran was awarded a temporary total 
evaluation, followed by the continuation of the 70 percent 
rating, in an August 1984 rating decision.  VA treatment 
records showed that he was hospitalized from January 16, 1985 
to February 6, 1985.  In June 1985, the RO granted a 
temporary total rating for hospitalization but continued the 
70 percent rating thereafter.  The veteran did not appeal 
either of these decisions.

Subsequent to the receipt of additional medical records, 
including VA hospital summaries dated in July 1985 and 
November 1985, the RO granted a 100 percent schedular rating 
for schizophrenia in a June 1986 rating decision, which was a 
full grant of the benefit sought on appeal.  The effective 
date was January 16, 1985.  In its decision the RO determined 
that based on the veteran's numerous periods of 
hospitalization and demonstrated evidence of severe 
impairment, an increase evaluation was established.  He did 
not appeal the assignment of the effective date.

In January 2001, the veteran indicated that he was seeking an 
earlier effective date for the 100 percent rating for his 
service connected psychiatric disorder.  He alleged that his 
frequent and prolonged psychiatric hospitalizations over the 
years indicated that he was totally disabled.  He essentially 
contends that he had not been able to hold a job since 1971 
because of his mental illness.  The veteran maintains, in 
essence, that there was clear and unmistakable error in the 
prior RO decisions evaluating his service-connected 
psychiatric disability.  

For the veteran to prevail on his claim for a 100 percent 
rating retroactive to 1971, he must demonstrate that there 
was CUE in a prior decision or show that a decision prior to 
1985 which rated his psychosis as less than 100 percent was 
not final.  

Analysis

As noted above, the veteran did not perfect an appeal of any 
of the rating decisions (with the exception of the October 
1982 rating decision), which evaluated his service-connected 
psychiatric disorder.  Because the October 1982 RO decision 
was appealed to the Board and upheld by the Board it was 
subsumed by the January 1984 Board decision.  Therefore, that 
RO decision will not be considered in this Board decision.  
38 C.F.R. § 20.1104 (2004).  The June 1986 rating decision 
specifically assigned a 100 percent evaluation, effective 
from January 16, 1985.  The prior rating decisions are final 
and may not be revised except on a showing of CUE under 38 
C.F.R. § 3.105(a).  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.1103 (2004).  Although there are 
not copies of all of the letters notifying the veteran of 
these decisions and of his appellate rights associated with 
the claims folder, he has not argued that he did not receive 
notice, and there is no evidence suggesting improper 
notification.  The law presumes the regularity of the 
administrative process absent clear evidence to the contrary.  
See Warfield v. Gober, 10 Vet. App. 483 (1997); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. 
App. 62 (1992).  

A claim for revision of a prior final decision is subject to 
the stringent pleading requirements set forth above.  See 
Fugo, supra.  The pleading requirements were established 
because a claim for CUE is a collateral challenge to an 
otherwise final decision, as to which there is a strong 
presumption of validity.  See Luallen, supra.  

The veteran maintains that the fact that he was unemployed 
and hospitalized on an almost yearly basis between 1971 and 
1985, warrants the assignment of a 100 percent schedular 
rating for his service-connected psychiatric disability prior 
to January 16, 1985.  This is the sum and total of the 
argument and allegations presented to support his claim.  He 
has cited no law or regulations relevant to such a claim and 
has not argued that any statutory or regulatory provisions 
were incorrectly applied.  Moreover, he has not articulated 
any error of fact committed on the part of the RO in 
conjunction with the prior rating decisions, let alone 
presented an allegation with the specificity required to 
demonstrate CUE on its face.  He has not provided persuasive 
reasons explaining why the result of the final RO rating 
decisions would have been manifestly different but for the 
alleged error.  He simply has not alleged that the facts 
contained in the record at the time of the prior rating 
decisions were incorrect in any manner.  At best, the 
veteran's statements amount to no more than a broad 
allegation of a failure to follow the regulations, or a 
general, unspecific error, or disagreement with how the RO 
weighed or evaluated the evidence, which cannot form the 
basis of a CUE claim.  The Board cannot apply the benefit of 
hindsight to its evaluation of the RO's actions prior to 
1985.  An attack on what is deemed an improper conclusion 
cannot be the basis of a CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996) and cases cited therein.  Therefore, the 
general allegations as to the evaluation that was warranted 
by the evidence of record are insufficient to raise a CUE 
claim.

Accordingly, the Board finds that the pleading requirements 
for a valid claim of CUE in the prior final rating decisions 
at issue has not been raised and that the CUE claim cannot be 
considered on its merits.  In essence, the veteran feels that 
he should have been granted a 100 percent rating for atypical 
bipolar disorder prior to 1985.  However, he has not pointed 
to any error of fact or any error in the application of the 
law which is such that it would compel the conclusion that 
the result would have been manifestly different but for the 
error.  As no specific RO decision which failed to assign a 
100 percent rating, or to continue a 100 percent rating, has 
been identified as containing error, the Board finds that a 
claim of CUE in any prior final rating decision has not been 
reasonably raised.  

The veteran may file a new claim at the RO asserting CUE in a 
particular RO rating decision which assigned less than a 100 
percent evaluation prior to 1985 by setting forth a specific 
assertion of CUE.  The veteran should specifically identify 
any RO decision or decision that contains CUE and set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the decision, the legal or factual basis of such 
allegations and why the result would have been manifestly 
different but for the alleged error.  


ORDER

The claim for an effective date earlier than January 16, 
1985, for the award of a 100 percent rating for atypical 
bipolar disorder on the basis of clear and unmistakable 
error, is dismissed without prejudice to refiling.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


